Citation Nr: 1122320	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-19 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  What evaluation is warranted for post-operative residuals of cervical syringomyelia, with loss of bowel control and sexual dysfunction for the period October 28, 2003, to November 16, 2010?

2.  What evaluation is warranted for post-operative residuals of cervical syringomyelia, with loss of bowel control and sexual dysfunction since November 17, 2010?


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1953 to December 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Providence, Rhode Island, that granted entitlement to service connection and assigned an initial 30 percent rating, effective July 17, 2003.  The Veteran appealed.

The Veteran appeared at a Board hearing via video teleconference in March 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The Board has received additional evidence from the Veteran, to include a report from his private physician, for which neither he nor his representative waived initial RO review and consideration.  The Board will discuss this further in the remand portion of the document below, to include why a remand, rather than solicitation of a waiver, see 38 C.F.R. § 20.1304 (2010), is more appropriate.

In June 2010, the Board denied entitlement to an initial rating higher than 30 percent for the period from July 17 to October 27, 2003, and remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development related to the period since October 27, 2003.  The  AMC/RO completed the additional development as directed, granted entitlement to service connection and a separate evaluation for incomplete paralysis of the fifth cranial nerve with an initial rating of 30 percent, effective July 2007, and returned the case to the Board for further appellate review.  The Veteran has not appealed the February 2011 rating decision that granted that benefit.  Hence, the Board has no jurisdiction to review either the rating or effective date assigned.  38 U.S.C.A. § 7105 (West 2002).

The Board observes that the appellant also is in receipt of a separate rating for left ankle degenerative joint disease, status post fracture, secondary to syringomyelia.  As is the case with the cranial nerve rating, the Board lacks jurisdiction to review that award.  Id.

A June 2009 rating decision granted entitlement to service connection for sexual dysfunction secondary to syringomyelia.  

The issue of what initial evaluation is warranted for post-operative residuals of cervical syringomyelia for the period since November 17, 2010 is addressed in the REMAND portion of the document below and is REMANDED to the RO via the AMC, in Washington, DC.

As noted in June 2010, the record raises the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate and IMMEDIATE consideration.  

 
FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in the June 2010 Board remand.

2.  For the period October 27, 2003, to November 16, 2010, post-operative residuals of cervical syringomyelia, with loss of bowel control and sexual dysfunction, were not manifested by a limitation of musculoskeletal motion that approximated a rating higher than 30 percent, or by moderate to severe neurological symptomatology that approximated a rating higher than 30 percent.


CONCLUSION OF LAW

The requirements for an initial evaluation higher than 30 percent for post-operative residuals of cervical syringomyelia, with loss of bowel control and sexual dysfunction, for the period October 27, 2003, to November 16, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.124a, Diagnostic Code 8024 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations, to include on remand.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication, and neither has he or his representative asserted a failure to assist him.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-8 (1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's cervical syringomyelia.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. at 126.


Analysis

Historically, the Veteran sustained a neck injury in a 1955 motorcycle accident.  He has developed neurological symptoms in recent years which medical specialists have linked to in-service cervical trauma.  The RO assigned the initial evaluation for cervical syringomyelia under 38 C.F.R. § 4.124a, Diagnostic Code 8024.

As noted in the June 2010 Board decision, the May 2007 VA examination report notes the examiner observed that syringomyelia is not an orthopedic but a neurological condition; thus, the Veteran's assigned Diagnostic Code of 8024.  Under 38 C.F.R. § 4.124a, except where otherwise noted, disability from neurological conditions and convulsive disorders, such as progressive cervical syringomyelia, to include myopathies, and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Id.  Psychotic manifestations, complete or partial loss of the use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, trembling, visceral manifestations, etc., are to be considered, with reference made to the appropriate bodily system of the schedule.  Id.  Partial loss of use of one or more extremities from neurological lesions shall be rated by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  Id.

Under Diagnostic Code 8024, the minimum rating to be assigned for progressive cervical syringomyelia is 30 percent.  38 C.F.R. § 4.124a.  For the assignment of this minimum rating, ascertainable residuals are required.  Id., Diagnostic Code 8024, Note.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, and fatigability, must be approached on the basis of the diagnosis recorded.  Id.  These subjective residuals are accepted for rating when they are consistent with the disease, and not more likely attributable to another disease, or to no disease.  When a rating higher than the minimum 30 percent is assigned, the diagnostic codes utilized as the bases of evaluation must be cited, in addition to the codes that identify the diagnoses.  Id.

VA medical reference resources related to syringomyelia provide as follows:

Syringomyelia is a chronic, progressive condition of the spinal cord characterized by the development of cavities and gliosis of surrounding tissue resulting from destruction or degeneration of gray and white matter adjacent to the central canal of the cervical spinal cord.  The condition is characterized by dissociated sensory loss of pain and temperature. As a result of the sensory loss, the person may experience a painless cut or burn.  There may also be a sensory deficit over the shoulders and back.  Other manifestations may include: muscular atrophy; absence of reflexes (areflexia); and fasciculations, and weakness of the legs.  Thoracic kyphoscoliosis may be present.  An accompanying Arnold-Chiari malformation may be present.

See VA Compensation and Pension Performance Electronic Support System, Neurological Disorders, Organic disease (Diagnostic Codes 8000-46), Diagnostic Code 8024.
Residuals may include progressive muscle wasting and weakness.  Residuals may include the development of sensory deficits in the legs.  The person may develop bulbar palsy (see Diagnostic Code: 8005 Bulbar palsy); nystagmus; and sensory impairment over one or both sides of the face if the cavity extends upward into the brain.   Residuals may also include increasing neurological deficits or intolerable pain.

Id.

The Veteran has submitted various general literature from the internet regarding syringomyelia.  Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay medical opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  The Board notes the literature is redundant with the medical evidence of record as it concerns the general nature of the Veteran's disability, but the Board finds the literature to be of minimal weight as concerns the appropriate rating of the disorder.

The October 2003 examination report notes the examiner conducted a review of the claims file.  The report notes the Veteran reported that he experienced neck pain that radiated down his right shoulder, some paresthesias in the right fingertips, and some in the outer aspect of the legs bilaterally.  The Veteran also reported that his skin felt like it was burning, as well as swelling of the neck, weakness in the legs and stiffness in the neck.  On a scale of 1 to 10, the Veteran assessed his pain as 5/10 with afternoon spikes, and the pain is present 24 hours a day.  The Veteran described difficulty walking and climbing stairs, and he did not use a cane.  The examiner noted the July 2002 surgical draining of a cervical syrinx.  

Physical examination revealed the spine and hips as in alignment with equal leg lengths. And there was no evidence of swelling or spasm.  There was no tenderness to palpation over the spinous processes, but there was right-sided paravertebral tenderness in the area of C2 to T6.  Musculature was within normal limits.  Thoracolumbar spine range of motion on forward flexion was 0 to 90 degrees.  Romberg testing was positive, and the Veteran was able to  heel walk, to walk, and tandem walk, though all required significant effort.  He could not squat or duck walk.  Straight leg raising was to 80 degrees with muscle tightness in the posterior leg.  The Veteran's muscle strength was 5/5 bilaterally, including the quads.  Deep tendon reflexes in the lower extremities was 2+ and equal bilaterally.  The Veteran had sensation to touch in the lower extremities, but he reported difficulty distinguishing sharp versus dull bilaterally.  The Veteran had positive toe proprioception bilaterally, although he had difficulty with it on the right side.  Cervical spine range of motion on forward flexion was 0 to 45 degrees, and muscle strength against resistance was 5/5.  The right shoulder was lower than the left, but there was no evidence of swelling, spasm, clicks, or crepitus.  There was tenderness to palpation over the medial aspect of the right scapula, as well over the right acromioclavicular joint.  Shoulder range of motion was o to 180 degrees on forward flexion and abduction.  Muscle strength of the upper extremities was 5/5 bilaterally and deep tendon reflexes was 1+ and equal.  The examiner noted the Veteran's symptoms were consistent with syringomyelia.

The November 2003 VA brain examination report notes the examiner conducted a review of the claims file, and that the Veteran reported a history and complaints essentially consistent with that given at the October 2003 joints examination.  Physical examination revealed that the right hand was edematous.  There was normal muscle tone and bulk in the upper and lower extremities.  Deep tendon reflexes were not present in the right upper extremity, and was -1 in the left upper extremity.  Knee jerk was 3+ and symmetrical, and ankle jerk was absent bilaterally.  Plantar response was equivocal on the left and mute on the right.  Sensory examination showed decreased pinprick with severe hyperpathia on the right in the C3-T1 distribution, with markedly decreased sensation to temperature in the distribution.  There was mild weakness of the left deltoid muscle.  The diagnosis was syringomyelia of the cervical and thoracic spinal cord.

The May 2007 brain examination report notes the Veteran reported he used an ace bandage for right arm swelling, had little sensation on his feet, and he assessed his balance as bad.  The Veteran also reported numbness that went under the right side into the chest and into the right leg.  The examiner noted that a recent MRI examination showed atrophy of the spinal cord.  Physical examination revealed Cranial Nerves II - XII as intact, except for V2 and V3 on the right, which were decreased.  Motor strength was 5/5 throughout, and sensation to pinprick was decreased in the right C4 and all the way through to the lumbosacral area at L5-S1and included the trunk partially.  The Veteran also had decreased sensation to cold in the right arm and leg and left distal leg.  Vibration was intact at the knees and hands.  Deep tendon reflexes were 0 at the triceps and brachioradialis, and 3+ and equal at the knees.  The remainder were 2+.  The examiner diagnosed syringomyelia and noted that the disorder was neurological rather than orthopedic.

The February 2008 VA brain examination report notes the examiner conducted a review of the claims file, which included a report by the Veteran's private physician.  The Veteran reported continuous right hand numbness and tingling, and that his symptoms of pain and burning sensation of the right shoulder had spread to the left side, though less severe than on the right.  The Veteran also reported difficulty with his balance and reported he had a tendency to fall.  Physical examination revealed the right hand and arm were severely edematous.  Muscle tone and bulk were normal in the upper and lower extremities.  Deep tendon reflexes were absent in the right upper extremity and mildly suppressed in the left.  Knee jerk was 3+ and symmetrical, and ankle jerk was absent bilaterally.  Plantar response was equivocal on the left and muted on the right.  Sensory examination showed decreased pinprick and temperature sensation on the right between the C3 and T1 distribution.  There was mild weakness of the left deltoid muscle.  The examiner diagnosed syringomyelia of the cervical and thoracic spine with chronic right shoulder and right chest pain and hyperpathia.  The examiner noted that the Veteran's examination results were not significantly changed from the November 2003 neurological examination.

The Board remanded the case for the period that started on October 27, 2003, because the November 2003 and later VA brain examination reports, as set forth earlier, showed significant upper and lower extremity neurological pathology which theoretically could support a separate rating for each extremity that might be higher than the Veteran's current 30 percent under the combined rating table set forth at 38 C.F.R. § 4.25.  The prior reports, however, did not specify the specific peripheral nerve or nerves impacted; so the Board remanded for further medical input and asked the examiner to assessed the Veteran's symptoms during those earlier periods.

At a July 2010 VA neurological examination the examiner conducted a review of the claims file and the Veteran's electronic records.  Based on the review of the claims file, medical records, and recording of the Veteran's report of his symptoms, the examiner noted that the appellant's primary neurological symptoms were pain, loss of discrimination of hot and cold sensation, and weakness in the lower extremity.  On a scale of 1 to 10, the Veteran assessed his pain on average at 4-5/10.  He had used a cane for years, but denied using a wheelchair.  The Veteran denied any bladder symptoms but reported that he had an occasional episode of incontinence.  The Veteran also reported he had an urgency to bowel movement, in that he could not wait to pass his bowels.  The examiner noted that the Veteran was also diabetic and hypertensive.

Physical examination revealed the Veteran to be alert and oriented in all three spheres, and he had good remote and recent memory.  Cranial Nerves II - XII were intact, but there was a qualitative decrease in sensation for the maxillary and mandibular division of the trigeminal nerve on the right side.  The Veteran's tongue and palate moved in the midline, and his hearing was decreased bilaterally.  The Veteran's motor system did not demonstrate any specific atrophy, and no fasciculations were detected.  Obvious swelling of the right upper extremity was noted, especially from the elbow down.  Deep tendon reflexes were asymmetric in the upper extremity, with absent triceps and brachioradialis and sluggish biceps reflexes on the right side, as compared to the left side.  The triceps, biceps, and brachioradialis, were 1+ on the left side, and the Veteran had brisk finger jerks bilaterally.  Knee jerks reflexes were brisk and equal at 3+, and ankle jerks were sluggish at 1+.  The Veteran's plantar response was equivocal bilaterally.  The examiner noted that the Veteran's strength was difficult to assess because he had give away weakness secondary to pain.  The examiner noted further that the Veteran had considerable difficulty rising from the chair, and had to use his arms to do so.  The Veteran could not flex down to a squatting position.  Cerebellar finger-to-nose and heel-to-shin testing were done well.  The Veteran walked with a broad-based gait, and he was unsteady even with use of a cane.  The examiner noted he could not assess the Veteran's Romberg testing because it was unsteady.

The examiner opined that the Veteran's history, diagnostic tests, and the findings on clinical examination, were consistent with a diagnosis of syringomyelia.  The examiner noted further that the cavity within the spinal cord affected multiple levels and tracks that extended from about the fourth cervical to include sacral fibers as well, since the Veteran has loss of hot and cold temperatures, especially at the soles of his feet.  The examiner noted that the Veteran's presentation was slightly worse than at the 2007 VA examination.

In response to the specific questions posed in the Board's June 2010 remand, the examiner noted that only one division of the Veteran's Cranial Nerve is involved, which is the trigeminal nerve.  The examiner noted that it is at the maxillary and mandibular division of the nerve where there is loss of sensation, and the lesion that causes the symptoms is within the spinal cord itself.

Impairment of the fifth (trigeminal) cranial nerve is rated under Diagnostic Code 8205.  These criteria provide that the applicable ratings are for unilateral involvement; when involvement is bilateral the ratings are to be combined but without the bilateral factor.  See 38 C.F.R. § 4.114, Diseases of the Cranial Nerves.    Only the maximum rating for fifth cranial nerve symptomatology exceeds the minimum 30 percent rating for the Veteran's cervical syringomyelia.  The applicable rating criteria provide that complete paralysis of the nerve is necessary to warrant the maximum rating of 50 percent.  A note to the fifth cranial nerve criteria indicates that evaluation is dependent upon the relative degree of sensory manifestation or motor loss.  See 38 C.F.R. § 4.114, Diagnostic Code 8205.  

The findings on clinical examination, as assessed by the neurologist who conducted the examination, did not show a complete paralysis of the fifth trigeminal nerve.  Further, the examiner noted that the Veteran's symptoms were limited to the right side.  In light of findings that show less than complete paralysis of the fifth trigeminal nerve on one side, there is no factual basis for a rating higher than the minimum 30 percent rating provided under Diagnostic Code 8024.  38 C.F.R. § 4.7.

The Board acknowledges the examiner's notation that the Veteran's presentation was slightly worse than at the 2007 VA examination.  On the other hand, the examiner also noted that the findings that indicated the minor involvement of the Veteran's peripheral nerves was likely due to his diabetes, which is not service connected.  The examiner observed that the exact degree of the minor peripheral nerve involvement could only be determined by electromyograph testing; but, the examiner noted, he doubted the Veteran could tolerate that testing due to a perverted sense of pinprick.

The Board is fully aware of the holding in Mittleider v. West, 11 Vet. App. 181, 182 (1998), which instructs that all symptomatology is to be attributable to the service-connected disability if is not possible to separate the effects of nonservice-connected symptomatology.  In this vein, the examiner assessed the peripheral nerve pathology as minor.  Loss of sensation of a peripheral nerve is generally rated at 10 percent.  See 38 C.F.R. § 4.124.  Thus, even a bilateral rating would not exceed the minimum 30 percent the Veteran is currently assigned.  Moreover, while the appellant is service connected for bowel control symptoms, a rating higher than 30 percent requires that there be evidence of extensive leakage and fairly frequent involuntary bowel movements.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2010).  The Veteran has not reported, nor does the evidence show, this level of disability,  Hence, this Code does not provide a basis for an increased rating.
 
In light of the above, the Board finds the preponderance of the evidence shows that, for the period October 27, 2003, to November 16, 2010, the Veteran's cervical syringomyelia most nearly approximated the minimum rating of 30 percent.  38 C.F.R. §§ 4.1, 4.7, 4.117, Diagnostic Code 8024-8205.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  The Board finds no factual basis for a staged rating for any portion of that rating period.

The Board considered the appropriateness of a referral for consideration of a higher rating on an extraschedular basis but finds no exceptional features in the Veteran's disability picture, as the rating criteria describe his disability and the severity of its symptoms.  See 38 C.F.R. § 3.321(b)(1); see also See Thun v. Peake, 22 Vet. App. 111 (2008).  As noted above, in June 2010 the Board referred a number of claims, to include entitlement to a total disability evaluation on the basis of individual unemployability, to the Agency of Original Jurisdiction for consideration to ensure the Veteran is fully rated for all residuals of his cervical syringomyelia.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial evaluation higher than 30 percent for post-operative residuals of cervical syringomyelia for the period from October 27, 2003, to November 16, 2010, is denied.



REMAND

As noted in the Introduction, the Veteran submitted additional statements to the Board in May 2011.  In one of those statements, dated in March 2011, the Veteran noted that, during February 2011, he underwent three MRI examinations that were directed by his private physician, Dr. P, due to increased pain from the base of the Veteran's skull down to his chest.  The Veteran also described nervous twitching and jumping in bed at night.  The Veteran noted in another March 2011 statement that Dr. P indicated the MRI examinations showed the syrinx was not wider but it was longer, and that the swelling of the Veteran's right arm and deformation of his right hand were secondary to the increase in length of the syrinx.  Dr. P only addressed the Veteran's lumbar spine symptoms; so his brief May 2011 report neither confirms nor refutes the Veteran's statement.  Thus, in addition to the fact the Veteran did not waive initial RO review and consideration, the Board has competent evidence of an increase in his symptoms.  Jandreau.

The Board also notes the November 17, 2010, examiner, who was the same neurologist who conducted the July 2010 examination, found that the Veteran's syringomyelia had increased in severity since the July 2010 examination.  Specifically, the examiner noted the Veteran reported almost-constant myoclonic jerks at night, especially when asleep.  Further, the examiner noted that clinical examination revealed several left upper extremity fasciculations that were not present at the July 2010 examination.  The examiner also noted several myoclonic jerks while conducting the examination.

The November 2010 examiner noted in the July 2010 examination report that the Veteran's neurological involvement was limited to the maxillary and mandibular divisions of the trigeminal nerve.  In the November 2010 report, however, the examiner noted involvement of body parts that, to the Board's lay observation, do not include areas which involve the fifth trigeminal nerve.

In light of this additional evidence, clarification and another examination is needed to appropriately rate the current rating period that the Board deems to have started the date of the November 2010 examination that noted increased pathology, November 17, 2010.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for cervical syringomyelia and all other associated pathology since November 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  At a minimum, the full records and reports of Dr. P must be obtained.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, the AMC/RO should arrange for an examination by a neurologist to determine the current extent and severity of the Veteran's spinal syringomyelia.  All indicated clinical and diagnostic tests should be conducted.  The claims file must be provided to the examiner for review as part of the examination.  The examiner must assess whether the increased symptoms noted in the November 2010 examination report indicate involvement of nerves other than the trigeminal nerve, as the noted symptoms do not appear to lay observation to involve the maxillary or mandibular function; especially in light of diagnostic tests that show that the lesion may have extended into the thoracolumbar spine.  The nature and extent of the current pathology and severity caused by syringomyelia must be described in detail.

The neurologist is to specifically distinguish all neuropathy deemed secondary to the Veteran's diabetes from any deemed secondary to syringomyelia.  Please indicate agreement or disagreement with Dr. P, the Veteran's private physician, and provide a full explanation of why.  If the symptoms cannot be distinguished, please explain.

All pathology related to the syringomyelia must be discussed in detail, and the nature of any resultant disability addressed.

3.  Advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event he does not report for any ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, have been completed in full to ensure an informed staged rating, if indicated by the evidence.  The AMC/RO should review all examination reports to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record on a de novo basis.  If the medical evidence supports entitlement to additional separate orthopedic or neurological ratings, and/or separate ratings for any muscle impairment that fact must be addressed in a manner consistent with the controlling provisions of the rating schedule.  In determining the rating for the current rating period, the AMC/RO MUST consider the medical evidence to the effect the Veteran's syringomyelia renders him unemployable.  If the claim is not resolved to the Veteran's satisfaction, send him and his representative, if any, a supplemental statement of the case and given the opportunity to respond thereto.
 
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


